Citation Nr: 0629991	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement a total disability rating based on individual 
unemployability (TDIU) prior to December 1, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION


The veteran served on active duty from June 1965 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a TDIU.  The veteran appealed 
that determination.  In June 2003, the RO granted a TDIU and 
assigned December 1, 2002, as the effective date for that 
award.  Inasmuch as the effective date of the award did not 
go back to the veteran's claim for TDIU, it was not necessary 
for the veteran to formally appeal the effective date 
assigned for the award.  The issue of TDIU prior to December 
1, 2002, had already been perfected.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There are exceptional circumstances that render the 
schedular requirements for TDIU inadequate.


CONCLUSION OF LAW

The veteran is entitled to consideration of an extra-
schedular evaluation for TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that an earlier effective date should be 
assigned because he has been unable to work as a result of 
service-connected disability since December 1999.

The record shows that the veteran first made application for 
a total rating based on unemployability on October 22, 2001.  
At that time, his treatment records included notes of 
counseling on a regular basis and the assignment of a Global 
Assessment of Functioning (GAF) score of 47 made by his 
treating social worker and physician in May 2001.  The 
treatment note specifically reflects the opinion that 
symptoms of post-traumatic stress disorder, a service-
connected disability, caused significant interference with 
interfamilial, marital, social and occupational efforts.

The RO denied entitlement to a total rating in a February 
2002 rating decision, finding that the veteran did not meet 
schedular criteria for a total rating.  It was also found in 
that rating decision that referral of the claim to the 
Director of Compensation and Pension (C&P) Services for 
extra-schedular consideration would not be made because there 
was no evidence that the veteran was unemployable due to 
service-connected disabilities.  The rating decision did not 
include any reference to nor any discussion of the veteran's 
treatment records.

A review of the evidence as outlined above reveals that there 
was certainly evidence suggesting unemployability at the time 
of the veteran's October 2001 application that would require 
consideration for assignment of a total rating under 
38 C.F.R. § 4.16(b) based on extra-schedular criteria.  
Consequently, in an effort to determine the earliest possible 
date on which the current grant of a total rating may be 
assigned, this matter must be remanded for consideration by 
the Director of C&P Services as directed in the regulations.  
Upon remand, the RO should also ensure that proper notice of 
the veteran's rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA) is provided for the 
downstream issue of entitlement to an earlier effective date.


ORDER

Entitlement to consideration of an extra-schedular evaluation 
for TDIU is warranted and the appeal is granted to that 
extent.


REMAND

As set out above, the Board finds exceptional circumstances 
to require referral of this appeal for a higher rating to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Services for consideration of assignment of an 
extra-schedular evaluation under 38 C.F.R. § 4.16(b).  
Therefore, the RO is directed to refer the claim as outlined 
in the regulations.  Upon remand, the assignment of staged 
ratings should also be re-evaluated.

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Refer the claim of entitlement to a 
total rating to the Director of C&P 
Services under 38 C.F.R. § 4.16(b) based 
on the evidence in the 2001 application 
and treatment records showing significant 
interference with occupational efforts 
due to symptoms of service-connected 
post-traumatic stress disorder.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


